Citation Nr: 0407584	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1971 to June 1982, 
including training as a cadet at West Point from July 1971 to 
June 1975.  He also had verified and unverified active and 
inactive reserve component service until 1996.  This claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The RO denied entitlement to service connection 
for a low back disorder and for a left knee disorder of on 
the basis that the claims were not well-grounded.  The 
veteran timely disagreed in January 1998.  Following the 
issuance of a statement of the case, the veteran's timely 
substantive appeal was received in July 1998.  

After the veteran submitted the claim underlying this appeal, 
he also submitted claims for entitlement to service 
connection for a neck scar, an evaluation in excess of 20 
percent for a cervical spine disability, and entitlement to a 
temporary total evaluation for a service connected cervical 
disorder.  By a rating decision issued in August 1997, the RO 
granted a temporary total evaluation for the period from June 
24, 1997 to August 1, 1997.  In April 2002, service 
connection was granted for a scar on the neck (10 percent), 
and in July 2002, a 30 percent evaluation was assigned for 
the cervical spine disability.  The veteran has not appealed 
any of these determinations, and these matters are not before 
the Board.  

The veteran testified in June 2000 before the undersigned at 
a Travel Board hearing at the RO.  At that time, he asked 
that the claims file be retained at the RO for completion of 
adjudication of the claim for service connection for a scar 
of the neck and the claim for an evaluation in excess of 20 
percent for a neck disability.  The claims file now comes to 
the Board for appellate review.  

For reasons to be discussed, the appeal must be remanded to 
the RO via the Veterans Benefits Administration Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if any further action is required on his part.


REMAND

The veteran contends that he incurred or aggravated a low 
back disorder and a left knee disorder during his active or 
reserve service.  His appeal with respect to service 
connection for a low back disorder and a left knee disorder, 
as well as his testimony before the Board in June 2000, was 
all completed prior to enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) in November 2000.  

Subsequent to the RO's decisions in this case and since 
enactment of the VCAA, it has been judicially determined that 
a claimant must be provided with explicit notice of enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and all provisions of that 
Act, the record should be examined to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Although the veteran was informed of the VCAA in a May 2001 
RO letter, the information pertained to the claim for service 
connection for the neck scar without reference to the pending 
appeals for compensation for the low back and left knee.  The 
RO retained the file until July 2002, but no additional 
correspondence regarding the low back and left knee claims 
was provided to the veteran.  In keeping with the veteran's 
testimony before the Board that he was not aware of any other 
pertinent medical evidence in connection with his appeal, the 
Board requested and obtained an opinion from an orthopedic 
specialist through the Veterans Health Administration.  Upon 
further review, the Board concludes that additional 
development, specifically to meet the due process 
enhancements under VCAA, is necessary before a final decision 
is reached.  

Under the circumstances, the case is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The veteran and his representative 
should be advised of the provisions of 
the VCAA with reference to the evidence 
required to substantiate his claims for 
service connection, including evidence 
required to establish aggravation during 
reserve component service.  In 
particular, the veteran should be 
informed that medical opinion evidence 
relating aggravation of a claimed 
disability to a specific date or dates of 
reserve service may assist him to 
substantiate his low back and left knee 
claims, as contemplated in determinations 
of service connection based on reserve 
service, 38 U.S.C.A. § 101 (21)-(23).  
The veteran should also be advised of his 
responsibilities under the VCAA, and of 
VA's duties and responsibilities.  

2.  If pertinent evidence is obtained, 
the RO should review the claims and 
determine whether any further assistance 
in the development of the evidence is 
warranted, such as obtaining further 
medical opinion or other actions as 
provided under VCAA.  

3.  The veteran and his representative 
should then be provided a supplemental 
statement of the case, if in order.  
After the applicable period of time for 
response, the case should be returned to 
the Board for final review.  








The veteran has the right to submit additional evidence and 
argument on the issues. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The claim must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



